internal_revenue_service department of the treasury index number number info release date washington dc person to contact telephone number refer reply to cc psi 6-cor-110797-00 date date re request for general information dear this letter responds to your date request for information concerning the availability of tax_credits and deductions for costs incurred in providing parking spaces for the disabled as discussed below two sections of the internal_revenue_code code provide tax incentives for making places of business more accessible to the disabled the information provided is advisory only and does not represent the views of the internal_revenue_service regarding the application of the law and precedents to the facts of a specific case sec_44 of the code provides for a disabled_access_credit equal to percent of the eligible_access_expenditures incurred during a tax_year by an eligible_small_business that exceed dollar_figure but do not exceed dollar_figure the maximum credit allowed for a tax_year is dollar_figure under sec_44 a business is an eligible_small_business if for the preceding tax_year either its gross_receipts did not exceed dollar_figure or the number of its full-time employees did not exceed sec_44 provides that eligible_access_expenditures are expenditures made by an eligible_small_business that enable it to comply with the applicable_requirements of the americans with disabilities act of ada under the ada businesses with parking facilities are required to provide designated parking spaces for the disabled therefore costs incurred by eligible businesses to establish these spaces would qualify for the credit we note however that not all businesses are subject_to the ada the disabled_access_credit is only available to businesses that incur costs in order to comply with the ada sec_190 of the code provides a deduction for architectural and transportation barrier removal expenses sec_190 which predates sec_44 by many years is not connected to ada compliance and is available to any business taxpayer the maximum amount of qualified_expenditures deductible each year is dollar_figure regulations issued under sec_190 describe many types of barrier removals that cor-110797-00 would generate qualified_expenditures the regulations indicate that costs incurred in establishing parking spaces for the disabled would be deductible under sec_190 sec_44 and sec_190 of the code are not mutually exclusive accordingly a business that qualifies as an eligible_small_business under sec_44 may be able to claim both a credit and a deduction for the same disabled parking space expenditures the amount of credit claimed under sec_44 is subtracted from the expenditure total and the remainder is deductible under sec_190 we hope this general information is of assistance to you as you requested we are enclosing various publications and other tax materials for you if you have any questions regarding this matter please contact at sincerely yours chief branch charles b ramsey office of associate chief_counsel passthroughs and special industries enclosures publication publication form_8826 sec_44 of the code sec_190 of the code
